IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1015
                                Filed October 1, 2014


IN THE INTEREST OF K.G.,
Minor Child,

A.S., Mother,
Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Johnson County, Deborah Farmer

Minot, District Associate Judge.




       A mother appeals the termination of her parental rights. AFFIRMED.




       Ellen R. Ramsey-Kacena, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Janet M. Lyness, County Attorney, and Emily Voss, Assistant County

Attorney, for appellee State.

       Anthony Haughton of Linn County Advocate, Cedar Rapids, attorney and

guardian ad litem for minor child.




       Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                              2


DOYLE, J.

      A.S. appeals the termination of her parental rights to her child, K.G. She

contends (1) the State did not provide reasonable services to facilitate

reunification with the child, and (2) termination of her parental rights was not in

the child’s best interests. Reviewing her claims de novo, see In re A.M., 843
N.W.2d 100, 113 (Iowa 2014), we affirm.

      I. Background Facts and Proceedings.

      The child at issue here, born in 2006, first came to the attention of the

Iowa Department of Human Services (DHS) in 2007 when he was but a baby.

Since that time, the child has thrice been adjudicated a child in need of

assistance (CINA) because of the mother’s substance abuse and illegal

activities, as well as her association with unsafe persons and her lack of proper

supervision of the child. Additionally, since 2007, the mother has been offered

numerous services to reunify her and the child. Twice previously, the mother

availed herself of the services offered, maintaining sobriety such that the child

could be returned to her care and the CINA cases closed. However, in 2010, the

mother admitted she and her paramour were selling drugs, leading once again to

DHS intervention and the offering of reunification services. The child was placed

in the custody of his father in October 2010, where the child has since remained.1

      The mother pled guilty to a felony-drug charge and to child endangerment

in 2011, and she was placed on probation. Though it appeared the mother was

not abusing substances, she continued associating with unsafe men.               In

February 2012, the juvenile court terminated the mother’s parental rights to the

      1
          The father’s parental rights are not at issue in this appeal.
                                           3


child’s younger half-sibling, born in 2010, due to the mother’s continued and

concealed relationship with a convicted sex offender, explaining:

       In the final analysis, [the mother’s] judgment is so poor and her
       need for male companionship so great that she cannot put the
       safety and well-being of her children ahead of her own needs.
       Truly, in considering [the mother’s] decisions, all of the possibilities
       are bleak. . . . If [the mother] was involved with [her sex-offender
       fiancé] in September [2011], she lied to the court. If the relationship
       did not start until much later, she became engaged to a man she
       hardly knew. The only conclusion that can be reached is that none
       of these things mattered at all to [the mother].

       Presumably, termination of the mother’s parental rights to the child at

issue here was not sought at that time because the child was in his father’s

custody. Nevertheless, despite the remaining possibility of reunification with the

child, the mother admitted in July 2012 she had been using synthetic marijuana

for a year at that point. She also admitted she had resumed her relationship with

a former substance-abusing paramour. The mother was permitted to continue

visitation, with visits being held in a public place and fully supervised.

       Starting in December 2012, visitation issues began. Though some missed

visits were not the mother’s fault, like instances of bad-weather and illness of

both the mother and the child, the mother also simply failed to show up for some

visits. The child struggled with his mother’s frequent absences and sudden re-

involvement in his life, including pant-wetting issues, behavioral and anger issues

at school, and even asking teachers if they would be his mother and telling

others his mother was dead. The DHS then reduced the mother’s visitation from

once a week to twice a month, with the prerequisite that the mother call and

confirm the visit prior to the visit so that the child would not be disappointed.
                                         4


       Shortly thereafter, in March 2013, the mother attempted to overdose and

tested positive for cocaine. She was placed in jail for violating the terms of her

probation, and visitation was stopped altogether. The mother was permitted to

participate in drug court, and she stayed clean for a number of months, until

September 2013. During that period of sobriety, she requested the DHS and the

court reinstate her visitation with the child.     The child’s guardian ad litem

recommended against visitation, but the DHS case worker told the mother if she

could consistently write a letter a week to the child, the letters would be given to

the child and then, if the child was okay thereafter, visitation might start again.

She did not do so consistently. After she relapsed in September 2013, she was

discharged unsuccessfully from drug court and incarcerated. She is presently

serving her prison sentence and has a tentative discharge date of December

2014. She requested but was not permitted visitation with the child in prison.

       After she was incarcerated, the State filed a petition for termination of her

parental rights. A hearing was held in April 2014, and the mother testified she

had been sober since incarcerated and had changed. However, she admitted

that prior to incarceration, she had been involved with another man with a

significant criminal history. She testified she broke up with him after she learned

he was abusive, but she admitted she never asked him about his past or

reported the relationship to her drug-court team as required.            The DHS

caseworker and the child’s guardian ad litem recommended termination of her

parental rights, noting the child was doing well now and needed permanency.

       Thereafter, the court entered its order terminating her parental rights. The

court detailed the numerous reunification services offered or provided to the
                                        5


mother since 2007, and it was unconvinced that she had changed in prison such

that permanency for the child should be delayed any further:

      The hope that [the mother] can become even a marginally
      adequate parent is long gone. Her testimony establishes that she
      has no insight into the pain that she has cause [her child], nor any
      realistic plan to take the steps necessary to protect him from
      herself, much less others. In 2010, the court was convinced by [the
      mother’s] apparent sincerity and her clear determination to change.
      In 2014, her words ring hollow. For [the mother], every day is a
      new day. The promise of change is all that matters. The past is
      gone. She deserves a “fresh start,” regardless of the harm she has
      caused. Despite her claim that she is taking responsibility, nothing
      could be further from the truth. She incessantly rationalizes her
      behavior. Her focus remains exclusively on herself. It was striking
      that she cried and whimpered throughout her testimony when she
      was talking about how painful it was for her not to see [the child],
      while minimizing his pain. To [the mother], [the child’s] fear that
      she had died because she was missing visits was proof of his love
      for her. To the court, it was proof of how deeply he was suffering.
              In 2011, when [the mother] was given another chance, she
      threw it away by becoming engaged to a twice-convicted child sex
      offender. In 2013, when given the chance to avoid prison by
      participating in drug court, she became involved with a repeat felon,
      failed to disclose that relationship to her treatment team, and
      committed multiple probation violations. [The mother’s] “consistent
      inconsistency” is so pervasive that even while sitting in jail and
      prison, she could not manage to write one letter per week to her
      son. As much as anything, that failure sums up the hopelessness
      of her parenting. The court finds no evidence that [the mother] can
      have a safe, loving, trusting relationship with [the child], much less
      parent him. She cannot protect him from her own substance
      abuse, criminal activity, and dangerous associates. [The child]
      would be at imminent risk of physical harm if he were to be in his
      mother’s care for even a short time without supervision. Since [the
      mother] will undoubtedly seek to have contact with [the child]
      without regard for his best interests, he will be at imminent risk of
      emotional harm if she retains even a modicum of legal authority
      over him. [The child] deserves the opportunity to spend the rest of
      his childhood safe from the risk of further trauma and pain as a
      result of his mother.
                                         6


       The mother now appeals, asserting reasonable services were not

provided to her for reunification and that termination of her parental rights is not

in the child’s best interests. We address her arguments in turn.

       II. Discussion.

       In determining whether parental rights should be terminated under chapter

232, the juvenile court “follows a three-step analysis.” In re D.W., 791 N.W.2d
703, 706 (Iowa 2010). Step one requires the court to “determine if a ground for

termination under [Iowa Code] section 232.116(1) [(2013)] has been established”

by the State. Id. If the court finds grounds for termination, the court moves to the

second step of the analysis: deciding if the grounds for termination should result

in a termination of parental rights under the best-interest framework set out in

section 232.116(2). Id. at 706-07. Even if the court finds “the statutory best-

interest framework supports termination of parental rights,” the court must

proceed to the third and final step: considering “if any statutory exceptions set out

in section 232.116(3) should serve to preclude termination of parental rights.” Id.

at 707.

       A. Reasonable Services.

       When a child is removed from the parent’s care, the State is responsible

for making “every reasonable effort to return the child to the child’s home as

quickly as possible consistent with the best interest of the child.” Iowa Code

§ 232.102(7). “Reasonable efforts” means those efforts that “make it possible for

the child to safely return to the family’s home.” Id. § 232.102(10)(a). The State

must exert reasonable efforts to reunite parent and child before parental rights

are terminated. In re A.B., 554 N.W.2d 291, 294 (Iowa Ct. App. 1996). What
                                         7


constitutes reasonable services varies, depending on the requirements of each

case. In re C.H., 652 N.W.2d 144, 147 (Iowa 2002) (noting focus is generally on

services to improve parenting).     The State is only required to supply those

services that are reasonable under the circumstances. In re S.J., 620 N.W.2d
522, 525 (Iowa Ct. App. 2000). When determining whether reasonable efforts

were made, the court must consider the type, intensity, and duration of services

offered and the relative risk of the child remaining with the parents versus

removal.   Iowa Code § 232.102(10)(a).       “The concept of reasonable efforts

broadly includes a visitation agreement designed to facilitate reunification while

protecting the child from the harm responsible for the removal.”         C.H., 652
N.W.2d at 147 (internal quotation marks omitted).

      The mother asserts the State failed to make reasonable efforts for her

reunification with the child because her requests for reinstatement of visitation in

2013, while she was participating in drug court, and in 2014, after she was

incarcerated, were not granted and the permanency goal was changed to

unification with the father only.   However, the overwhelming evidence here

establishes the State made reasonable efforts for reunification in this case.

      Our de novo review of the record reveals the mother has faced many

hardships in her life. Unfortunately, despite completion of numerous substance-

abuse-treatment programs and the offer or receipt of other services, the mother

has demonstrated a pattern of using illegal substances as a coping mechanism,

creating a continuous cycle.    Her substance abuse has led to poor decision

making and has put her children’s lives at risk.           This has necessitated

intervention by the DHS and juvenile court, leading to the offer and receipt of
                                          8


substance-abuse treatment and other numerous services. She has been able to

maintain some semblance of sobriety in a structured environment, but once she

progresses to a point of some independence, at the first test, she falls back on

old bad habits, causing the entire cycle to repeat. There is no question this child

has been affected by his mother’s inability to put him first in her life over

substances and unsafe persons. Given the child’s ongoing issues, along with the

mother’s continued substance abuse and involvement in unsafe relationships, we

do not find that by March 2013, it was unreasonable to deny the mother visitation

until she could establish consistency. It is clear that the juvenile court and the

DHS went above and beyond to try to keep the mother and child together, but the

mother’s own conduct against the child’s best interests required changing the

permanency goal in the case and stopping visitation altogether. There is no

question that reasonable efforts were made in this case. We therefore affirm on

this issue.

       B. Best Interests.

       The mother does not challenge the statutory grounds found for supporting

termination of her parental rights. However, despite seven years of DHS and

juvenile court involvement with her family, she contends termination of her

parental rights is not in the child’s best interests. Upon our de novo review, we

agree with the juvenile court that termination of her parental rights is in the child’s

best interest.

       There is no question maintaining sobriety is lifelong battle; however, this

hardship should not transfer to the child, who has been waiting almost all of his

eight year of life for her to put him first. See In re E.K., 568 N.W.2d 829, 831
                                           9


(Iowa Ct. App. 1997) (“We must reasonably limit the time for parents to be in a

position to assume care of their children because patience with parents can soon

translate into intolerable hardship for the children.”).       This child deserves

permanency now, and the mother has been given more than enough time and

chances to establish she could maintain her sobriety and put the child first. The

child is doing well in the consistent care of his father. This is one of those cases

where termination of one parent’s parental rights is in the child’s best interests.

       Furthermore, we do not find the relationship between the mother and child

outweighs the child’s needs for permanency.          As so aptly put by the DHS

caseworker, there is no question the mother and child love each other. But love

is simply not enough on the mother’s part; a parent must also put the needs of

the child before their own. The mother has not done this, even after seven years.

Consequently, we agree with the juvenile court that termination of the mother’s

parental rights was in the child’s best interest.

       III. Conclusion.

       For these reason, we affirm the juvenile court’s ruling terminating the

mother’s parental rights.

       AFFIRMED.